Citation Nr: 1114676	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL) disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955 with subsequent service in the Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran has BHL disability that is etiologically related to his active duty.  

2.  The Veteran has tinnitus that is etiologically related to his active duty.


CONCLUSIONS OF LAW

1.  BHL disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for BHL disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for BHL disability and tinnitus because the disabilities are related to service.  Specifically, at the March 2011 hearing, the Veteran testified that he experienced ringing in his ears in service after a depth charge went off prematurely, damaging the ship he was aboard and blowing him an inch off the deck.  The Veteran also stated that he had no exposure to loud noises like depth charges after service.  

The Board notes that the Veteran is competent to state when he first noticed problems with his ears.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds no reason to question the credibility of his testimony as service personnel records show that the Veteran served with the U.S. Coast Guard. 

At this time, the Board concedes the Veteran's exposure to acoustic trauma while serving on active duty.

Service treatment records reflect no complaint or treatment related to hearing loss or tinnitus.  A report of medical examination prepared in December 1954, shortly before the Veteran's release from active duty, shows that his hearing was normal on whisper voice testing and spoken voice testing, but it does not contain audiometric testing results.

The Veteran had a VA audiological evaluation in December 2009 in which he reported the aforementioned in-service acoustic trauma from a depth charge that exploded close to his boat in 1955.  The Veteran also reported difficulty hearing in both ears (AU) and constant tinnitus AU.  The Veteran denied occupational and recreational noise exposure.  Audiometric evaluation of the right ear showed puretone thresholds as follows: 15 dB at 500 Hertz; 15 dB at 1000 Hertz; 30 dB at 2000 Hertz; 60 dB at 3000 Hertz; and 60 dB at 4000 Hertz.  The puretone average for the right ear was 41.25 dB, and speech recognition for the right ear was 96 percent.  Audiometric evaluation of the left ear showed puretone thresholds as follows: 25 dB at 500 Hertz; 25 dB at 1000 Hertz; 40 dB at 2000 Hertz; 75 dB at 3000 Hertz; and 70 dB at 4000 Hertz.  The puretone average for the left ear was 52.5 dB, and speech recognition for the left ear was 96 percent.  

The VA examiner diagnosed right side sensorineural hearing loss, normal to moderately severe, and left side sensorineural hearing loss, normal to severe; and tinnitus likely a symptom associated with hearing loss.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  The VA examiner based this opinion, in pertinent part, upon the fact that hearing sensitivity at the time of military discharge was documented to be within normal limits bilaterally; there was no significant change in hearing at discharge when compared to enlistment; and there was no evidence documenting complaint or treatment of hearing loss or tinnitus during military service.

The Veteran submitted the record of a private audiological evaluation in March 2011 noting that he reported experiencing acoustic trauma in service.  He also reported decreased hearing and tinnitus bilaterally.  Audiogram revealed mild gradually sloping to severe sensorineural hearing loss bilaterally.  The private examiner opined that it was more than likely that the Veteran's hearing loss and tinnitus were due to his military experience.

The medical evidence outlined above confirms the Veteran currently has BHL disability, as defined by VA regulation, and tinnitus.

The Board acknowledges the VA examiner's opinion that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA examiner's opinion is inadequate to serve as the basis of a denial of entitlement to service connection for BHL disability and tinnitus.  In this regard, the Board notes that the examiner noted that hearing sensitivity at the time of military discharge was documented to be within normal limits bilaterally; there was no significant change in hearing at discharge when compared to enlistment; and there was no evidence documenting complaint or treatment of hearing loss or tinnitus during military service.  In this case, the Veteran reported problems with his ears while on active service and the VA examiner failed to account for the subjective complaints.  Additionally, the VA examiner's opinion is in direct opposition with the opinion of the private audiologist that the Veteran's BHL disability and tinnitus were more than likely related to his military service.

In sum, in light of the credible testimony, evidence establishing that the Veteran served in the U.S. Coast Guard, and the private physician's opinion linking his BHL disability and tinnitus to his active service in direct opposition with the opinion provided by the VA examiner, the Board finds that the evidence in favor of the claims of entitlement to service connection for BHL disability and tinnitus is at least in equipoise with that against the claims.  

As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, service connection for BHL disability and tinnitus is warranted. 


ORDER

Entitlement to service connection for BHL disability is granted.

Entitlement to service connection for tinnitus is granted.



________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


